Citation Nr: 1610234	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, including peptic ulcer disease.

2. Entitlement to service connection for depression or other acquired psychiatric disorder, including secondary to pain from service-connected disabilities. 

3. Entitlement to service connection for a right shoulder disorder.

4. Entitlement to service connection for a bilateral knee disorder to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987.

This case is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Montgomery, Alabama.  A Board videoconference hearing was held December 2015.  

The RO considered the issue of service connection for a knee disorder to include osteoarthritis as a petition to reopen a previously denied claim but the Board restates it as an original claim.  While the claim was denied by May 1988 RO administrative decision for failure to report to examination, there is no record of notice of that decision to the Veteran, or for that matter notice of appellate rights.  The failure to provide complete notice of denial tolls the one-year period for filing a notice of disagreement.  See 38 C.F.R. § 20.302 (2015); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Accordingly, the issue is an original claim for service connection.

The issues of entitlement to service connection for hearing loss, tinnitus and left leg shin splints have been raised by December 2015 formal claim.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The claims of entitlement to service connection for psychiatric, gastrointestinal, and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal regarding the issue of entitlement to service connection for right shoulder disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim on appeal for service connection for right shoulder disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the claim for service connection for right shoulder condition and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claim on appeal and it is dismissed.



ORDER

The appeal regarding entitlement to service connection for a right shoulder disorder is dismissed.


REMAND

The Board finds that a VA compensation examination is in order for the claims of entitlement to service connection for knee and gastrointestinal disabilities.  In this respect, there is inservice documentation of gastrointestinal symptoms and knee problems, with reported repetitive joint stress injuries due to airborne duties; and current disabilities in both areas.  The Veteran has also argued that intermittent symptomatology since is due to service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Given that the appellant's claim of entitlement to service connection for a psychiatric disorder stems, in part, from the theory that the disorder is due to pain caused by service connected disorders, it must first be determined what disorders are service connected.  Hence, the claim of entitlement to service connection for a psychiatric disorder must be remanded.  Further, a records search will be made for additional in-service records of mental health evaluation based on information the Veteran has provided, with examination to follow if needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's most recent VA outpatient treatment records, and associate copies of these records with the Veterans Benefits Management System (VBMS) electronic case file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Contact the Veteran and request that he identify when he underwent a mental health evaluation in service following an altercation.  Specifically ask him if this was conducted at a base hospital.  Then based on information received, obtain the evaluation report from the appropriate military records depository.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Schedule the Veteran for VA examination to address the etiology of any diagnosed knee disorder.  The Veterans Benefits Management System (VBMS) file and Virtual VA claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

With regard to any diagnosed knee disorder, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred during military service, or is otherwise related to service.  The opinion should address both in-service documentation of knee problems and shin splints, and reported repetitive injury from parachuting.  

The examiner must provide a fully reasoned and complete rationale for all opinions offered.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4.  Schedule VA gastrointestinal examination.  The Veterans Benefits Management System (VBMS) file and Virtual VA claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

With regard to any diagnosed gastrointestinal disorder to include peptic ulcer disease and gastroesophageal reflux disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred during military service, or is otherwise related to service.  The requested opinion should take into complete consideration in-service documentation (stomach cramps, January 1984); the appellant's report of reported continuous symptomatology, and documented continuous symptomatology since at least 2003. 

The examiner must provide a complete and fully reasoned rationale for all opinions provided.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5.  If there is evidence of any mental health symptoms or treatment in service, schedule psychiatric examination on whether a mental health disorder was incurred in service.  If there is any physical condition (namely, the knee condition) determined to be likely related to service, conduct an examination to determine whether there is psychiatric disability secondary to any service connected physical condition.

6.  Thereafter review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the claims remaining on appeal, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative  should be furnished with a supplemental statement of the case and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


